The constitutionality of Private Laws, ch. 158, creating the mayoralty of Morganton a special court, with full jurisdiction to try and punish offenses of the character of that with which the defendant is charged, has been affirmed by this Court in S. v. Powell, 97 N.C. 417. The defendant demanded a jury trial before the Mayor under section 10 of the act, and excepts because the jurors were not drawn out of the box, but were summoned by the marshal as directed by the act, section 10. The exception cannot be sustained. What is meant by the terms jury and grand jury, as used in the Constitution, is fully defined in the learned opinion of Mr. Justice Shepherd in S. v. Barker,107 N.C. 914, but the method by which the jurors are to be selected and summoned is nowhere prescribed by our Constitution, and we find no limitation therein upon the power of the General Assembly to regulate it. The sheriffs almost daily select and summons talis jurors and special veniremen, and in certain contingencies the Judge may appoint a person to select and summons jurors. Boyer v. Teague, 106 N.C. 576. We notice this exception to the regularity of the proceeding before the Mayor only because it was strongly urged, and not that it is necessary in our opinion to consider it. This defendant's rights, guaranteed (670) by the Constitution, are fully protected when the right of unrestricted appeal is given him by the statute. S. v. Lytle,138 N.C. 742. Inasmuch as the trial in the Superior Court is de novo, the alleged errors committed in the Mayor's Court may, therefore, be disregarded. S. v. Koonce, 108 N.C. 752. To the proceedings in the Superior Court no exception is taken, except one, which is disposed of by what we have said.
No Error.
Cited: S. v. Shine, 149 N.C. 482. *Page 495 
(671)